DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                          Status of Application 
2	This instant Office Action is in response to Original Filing filed on 1/4/2021.
3.	This Office Action is made Non-Final. 
4.	Claims 1-20 are pending.
5.	 Claims 5 and 14 are objected to for allowable subject matter.
Information Disclosure Statement
6.	The information disclosure statement (IDS) submitted on 4/29/2021, 8/14/2021, and 1/27/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7.	The claimed invention is directed to non-statutory subject matter.  Claim 20 recites the limitation “A computer-readable medium, comprising computer program...” The claim 20 does not fall within at least one of the four categories of patent eligible subject matter because applicant claims software on a tangible medium. It is not clear whether or not the medium is a statutory medium. Therefore the claim is non-statutory and non-patentable subject matter. Furthermore, upon closer inspection of the specification it does not recite “non-transitory computer readable medium.” 
	It is suggested to amend the claim to recite “non-transitory” computer readable medium.
Allowable Subject Matter
1.	Claims 5 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claims 1-4, 6, 10-13, 15, 19, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Abedini et al  US 20190014500 hereafter Abedini. 

As to Claim 1. (Currently Amended)  Abedini discloses a resource determining method, comprising [Section 0006: Methods, systems, and devices supporting technique for allocating resources for backhaul and access network communications and resources dynamically determined by node(s)]:
receiving, by a second node [i.e. UE/Wireless Node or Second Node-510], resource configuration information from a first node [Figs. 1, 5, Sections 0049, 0065, 0078, 0090: Base stations (i.e. first node) perform radio configuration and scheduling for UEs. A wireless node identify sets of resources for use in access and/or backhaul communication. A resource configuration scheme includes two set of resources allocated to (i.e. transmit) wireless nodes for backhaul and access communication. The first node identify set or resources for access and allocate (i.e. transmit) to second node-510],
wherein the resource configuration information is used to indicate a time domain position [Section 0057-0058, 0081: Time in LTE/NR  is expressed in period, time resource organized and identified in subframe/slots/TTI and dynamically selected. A resource element consists of symbol periods in the time domain. References to resource may include time resources] of an access resource set comprising a fixed access resource and a plurality of dynamic access resources [Figs. 1, 5, Sections 0074, 0078-0079: The communication links are associated with sets of resources that are dynamic and signaled. A resource configuration scheme include two sets of resources, wherein wireless node allocated one or multiple subsets or resources for access communication or access channel. The resource configuration scheme may be preconfigured for example a subset of resources may be deterministically allocated to fixed time slots and allocated subsets of resources among one or multiple backhaul and access links; the resource configuration may be indicated],
and receiving, by the second node, first indication information from the first node, wherein the first indication information is used to indicate a scheduled dynamic access resource that is used for a backhaul link and allocated from the plurality of dynamic access resources [Sections 0074, 0078, 0079, 0090: The communication links are associated with sets of resources that are dynamic and signaled. Set of resources may be partitioned into a plurality of subsets of resources, wherein wireless node allocated one or multiple of these subsets for backhaul and/or access communication. The resource configuration may be indicated. The first node identify a first set of common resources for use in access and/or backhaul communications and allocated for use by the wireless nodes (i.e. second node) of the wireless backhaul communications network].  
 
As to Claim 2. (Currently Amended)  Abedini discloses the method according to claim 1, wherein the second node determines, based on the scheduled dynamic access resource used for the backhaul link, a dynamic access resource used for an access link from the plurality of dynamic access resources [Section 0074, 0076, 0079: The communication links are associated with sets of resources that are dynamic and signaled. The resources identified and may be used for access and/or backhaul communication. The wireless node locally schedule resources, within the allocated subsets of resources among one or multiple backhaul and/or access links; and resource configuration resources are indicated].

As to Claim 3. (Currently Amended)  Abedini discloses the method according to claim 1, further comprising: receiving, by the second node [i.e. UE/Wireless Node or Second Node-510] resource configuration information from the first node [Figs. 1, 5, Sections 0049, 0065, 0078, 0090: Base stations (i.e. first node) perform radio configuration and scheduling for UEs. A wireless node identify sets of resources for use in access and/or backhaul communication. A resource configuration scheme includes two set of resources allocated to wireless nodes for backhaul and access communication. The first node identify set or resources for access and allocate to second node-510],
wherein the resource configuration information is used to indicate a time domain position [Section 0057-0058, 0081: Time in LTE/NR  is expressed in period, time resource organized and identified in subframe/slots/TTI and dynamically selected. A resource element consists of symbol periods in the time domain. References to resource may include time resources]  of a backhaul resource set, comprising at least one fixed backhaul resource and/or a plurality of dynamic backhaul resources [Sections 0074, 0079: The communication links are associated with sets of resources that are dynamic and signaled. The resource configuration scheme may be preconfigured for example a subset of resources may be deterministically allocated to fixed time slots and allocated subsets of resources among one or multiple backhaul links; the resource configuration may be indicated].

As to Claim 4. (Original)  Abedini discloses the method according to claim 3, wherein the resource configuration information used to indicate the access resource set and the resource configuration information used to indicate the backhaul resource set are transmitted through different signaling or interfaces [Sections 0015, 0077, 0085: Apparatus can transmit message identifying resources in SIB, upper layer, RRC, etc. or any combination thereof. Resources can be allocated through system information transmission, beam signal, and  other signals. Generally, resource configuration may be used in accordance with aspects of the present description for example a first example includes a TDM (i.e. time division) example where resources from the first and/or second set of resources available for access and/or backhaul communications are allocated to different time periods].

As to Claim 6. (Currently Amended)  Abedini discloses the method according to claim 1, wherein the second node receives the first indication information in a downlink transmission slot or a subframe of the backhaul link [Sections 0041, 0044, 0057, 0079, 0081: The node is allocated resources for backhaul and use for downlink and uplink traffic. The base station downlink control information to UE. Time resources are organized according to subfame/slot. Resources are allocated within or among backhaul links. References to resource may include time resources],
wherein the downlink transmission slot or the subframe comprises a slot or a subframe in which a fixed backhaul resource and the scheduled dynamic access resource that is used for the backhaul link are configured for downlink transmission [Section 0074, 0079, 0044: The communication links are associated with sets of resources that are dynamic and signaled. The resource configuration scheme may be preconfigured for example a subset of resources may be deterministically allocated to fixed time slots and allocated subsets of resources among one or multiple backhaul and access links; the resource configuration may be indicated. The base station downlink control information to UE].

As to Claim 10. (Currently Amended)   Abedini discloses a resource determining apparatus [i.e. UE/Wireless Node or Second Node-510], comprising [Section 0006: Methods, systems, and devices supporting technique for allocating resources for backhaul and access network communications and resources dynamically determined by node(s)]:
a transceiver [Transceiver-935] configured to [Fig. 9, Sections 0119, 0123: The device/UE includes a transceiver-935.Transceiver-935 communicate bi-directionally]:
receive resource configuration information from a first node [Figs. 1, 5, Sections 0049, 0065, 0078, 0090: Base stations (i.e. first node) perform radio configuration and scheduling for UEs. A wireless node identify sets of resources for use in access and/or backhaul communication. A resource configuration scheme includes two set of resources allocated to wireless nodes for backhaul and access communication. The first node identify set or resources for access and allocate to second node-510], 
wherein the resource configuration information is used to indicate a time domain position [Section 0057-0058, 0081: Time in LTE/NR  is expressed in period, time resource organized and identified in subframe/slots/TTI and dynamically selected. A resource element consists of symbol periods in the time domain. References to resource may include time resources] of an access resource set, comprising a fixed access resource and a plurality of dynamic access resources [Figs. 1, 5, Sections 0074, 0078-0079: The communication links are associated with sets of resources that are dynamic and signaled. A resource configuration scheme include two sets of resources, wherein wireless node allocated one or multiple subsets or resources for access communication or access channel. The resource configuration scheme may be preconfigured for example a subset of resources may be deterministically allocated to fixed time slots and allocated subsets of resources among one or multiple backhaul and access links; the resource configuration may be indicated],
and receive first indication information from the first node, wherein the first indication information is used to indicate a scheduled dynamic access resource that is used for a backhaul link and allocated from the plurality of dynamic access resources [Sections 0074, 0078, 0079, 0090: The communication links are associated with sets of resources that are dynamic and signaled. Set of resources may be partitioned into a plurality of subsets of resources, wherein wireless node allocated one or multiple of these subsets for backhaul and/or access communication. The resource configuration may be indicated. The first node identify a first set of common resources for use in access and/or backhaul communications and allocated for use by the wireless nodes (i.e. second node) of the wireless backhaul communications network].  

As to Claim 11. (Currently Amended)   Abedini discloses the apparatus [i.e. UE/Wireless Node or Second Node-510], according to claim 10, comprising: a processor [Fig. 9 (Processor-920), Sections 0119: The UE comprises a processor]:
to determine, based on the scheduled dynamic access resource used for the backhaul link, a dynamic access resource used for an access link in the plurality of dynamic access resources [See Claim 2 rejection because both claims have similar subject matter therefore similar rejection applies herein],

As to Claim 12. (Currently Amended)  Abedini discloses the apparatus according to claim 10, wherein the transceiver is further configured to [Fig. 9, Sections 0119, 0123: The device/UE includes a transceiver-935.Transceiver-935 communicate bi-directionally]:
receive resource configuration from the first node, wherein the resource configuration information is used to indicate a time domain position of a backhaul resource set,  comprising at least one fixed backhaul resource and/or a plurality of dynamic backhaul resources [See Claim 3 rejection because both claims have similar subject matter therefore similar rejection applies herein],

As to Claim 13. (Currently Amended)  Abedini discloses the apparatus according to claim 12, wherein the transceiver is further configured to [Fig. 9, Sections 0119, 0123: The device/UE includes a transceiver-935.Transceiver-935 communicate bi-directionally]:
receive, through different signaling or interfaces, the resource configuration information used to indicate the access resource set and the resource configuration information used to indicate the backhaul resource set [See Claim 4 rejection because both claims have similar subject matter therefore similar rejection applies herein],

As to Claim 15. (Currently Amended) The apparatus according to claim 10, wherein the transceiver is further configured to receive the first indication information in a downlink transmission slot or a subframe of the backhaul link, wherein the downlink transmission slot or the subframe comprises a slot or a subframe in which the fixed backhaul resource and the scheduled dynamic access resource that is used for the backhaul link are configured for downlink transmission [See Claim 6 rejection because both claims have similar subject matter therefore similar rejection applies herein],

As to Claim 19. (Currently Amended)  Abedini discloses a resource determining apparatus [i.e. Base Station/BS-First Node], comprising [Section 0006, 0049: Methods, systems, and devices supporting technique for allocating resources for backhaul and access network communications and resources dynamically determined by node(s). Base stations perform radio configuration and scheduling for UEs]:
a transceiver, to [Fig. 10, Section 0126: Device-1005 may be a base station that includes transceiver-1035]:
send resource configuration information to a second node [Figs. 1, 5, Sections 0049, 0065, 0078, 0090: Base stations perform radio configuration and scheduling for UEs (i.e. second node). A wireless node identify sets of resources for use in access and/or backhaul communication. A resource configuration scheme includes two set of resources allocated to wireless nodes for backhaul and access communication. The first node identify set or resources for access and allocate to second node-510],
wherein the resource configuration information is used to indicate a time domain position [Section 0057-0058, 0081: Time in LTE/NR  is expressed in period, time resource organized and identified in subframe/slots/TTI and dynamically selected. A resource element consists of symbol periods in the time domain. References to resource may include time resources] of an access resource set, and the access resource set comprises a fixed access resource and a plurality of dynamic access resources [Figs. 1, 5, Sections 0074, 0078-0079: The communication links are associated with sets of resources that are dynamic and signaled. A resource configuration scheme include two sets of resources, wherein wireless node allocated one or multiple subsets or resources for access communication or access channel. The resource configuration scheme may be preconfigured for example a subset of resources may be deterministically allocated to fixed time slots and allocated subsets of resources among one or multiple backhaul and access links; the resource configuration may be indicated],
and send first indication information to the second node, wherein the first indication information is used to indicate scheduled dynamic access resource that is used for a backhaul link and allocated from the plurality of dynamic access resources [Sections 0074, 0078, 0079, 0090: The communication links are associated with sets of resources that are dynamic and signaled. Set of resources may be partitioned into a plurality of subsets of resources, wherein wireless node allocated one or multiple of these subsets for backhaul and/or access communication. The resource configuration may be indicated. The first node identify a first set of common resources for use in access and/or backhaul communications and allocated for use by the wireless nodes (i.e. second node) of the wireless backhaul communications network].  

As to Claim 20. (Currently Amended)   Abedini discloses a computer-readable medium, comprising a computer program, which when executed by a computer, cause the computer to perform a method, the method comprising [Fig. 9, Section 0121: The memory 925 may store computer-readable, computer-executable software 930 including instructions that, when executed, cause the processor to perform various functions described herein]:
receiving resource configuration information from a first node [Figs. 1, 5, Sections 0049, 0065, 0078, 0090: Base stations (i.e. first node) perform radio configuration and scheduling for UEs. A wireless node identify sets of resources for use in access and/or backhaul communication. A resource configuration scheme includes two set of resources allocated to wireless nodes for backhaul and access communication. The first node identify set or resources for access and allocate to second node-510],
wherein the resource configuration information is used to indicate a time domain position [Section 0057-0058, 0081: Time in LTE/NR  is expressed in period, time resource organized and identified in subframe/slots/TTI and dynamically selected. A resource element consists of symbol periods in the time domain. References to resource may include time resources] of an access resource set, and the access resource set comprises a fixed access resource and a plurality of dynamic access resources [Figs. 1, 5, Sections 0074, 0078-0079: The communication links are associated with sets of resources that are dynamic and signaled. A resource configuration scheme include two sets of resources, wherein wireless node allocated one or multiple subsets or resources for access communication or access channel. The resource configuration scheme may be preconfigured for example a subset of resources may be deterministically allocated to fixed time slots and allocated subsets of resources among one or multiple backhaul and access links; the resource configuration may be indicated],
and receiving first indication information from the first node, wherein the first indication information is used to indicate a scheduled dynamic access resource that is used for a backhaul link and allocated from the plurality of dynamic access resources [Sections 0074, 0078, 0079, 0090: The communication links are associated with sets of resources that are dynamic and signaled. Set of resources may be partitioned into a plurality of subsets of resources, wherein wireless node allocated one or multiple of these subsets for backhaul and/or access communication. The resource configuration may be indicated. The first node identify a first set of common resources for use in access and/or backhaul communications and allocated for use by the wireless nodes (i.e. second node) of the wireless backhaul communications network].  
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claims 7-9 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Abedini et al  US 20190014500 hereafter Abedini in view of   TIIROLA et al. US 20200374873 hereafter Tiirola. 

As to Claim 7. (Currently Amended)  Abedini discloses the method according to claim 1 [Sections 0044, 0078, 0090: The base station downlink control information to UE. A resource configuration scheme includes two set of resources allocated to wireless nodes for backhaul and access communication. The first node identify set or resources for access and allocate to second node-510],	
Abedini is silent on wherein the first indication information is used to indicate one of: an activation, an addition, a reduction, a replacement, or a deactivation.
However, Tiirola teaches wherein the first indication information is used to indicate one of: an activation, an addition, a reduction, a replacement, or a deactivation [Section 0010, 0091, 0143: The apparatus convey the information to a relay node within an indicator in a downlink fixed time slot as one of: a part of a downlink grant, wherein the dynamic allocation may be for an additional backhaul downlink. Radio resources can be allocated between backhaul and access links, as well as between uplink (UL) and downlink (DL) in a flexible manner while minimizing both access and backhaul link latencies. A dynamic and fully flexible radio resource allocation between Backhaul and Access links is implemented, as well as between UL and DL].
Therefore, it would have been obvious to one skilled in the art before the effective filing date to have combined the method of Abedini relating to base station (first node) downlink (transmit) control information including resource configuration to UE (second node) indicating set of resources for access and backhaul links/network for communication with the teaching of Tiirola relating information within indicator in a downlink is one of additional backhaul downlink. By combining the method/system, the first indication can include indication for additional information thereby minimizing both access and backhaul link latencies as suggested by Tiirola.

As to Claim 8. (Currently Amended)  Abedini discloses the method according to claim 7, wherein the first indication information is carried on a physical downlink control channel (PDCCH) [Section 0118: Access procedure using set of resources includes at least one of a radio resource management procedure comprises communicating on at least one of a control channel e.g., PDCCH],
Abedini is silent on correlating PDCCH with flexible scheduling and RNTI.
However, Tiirola teaches which is scrambled by using a flexible scheduling radio network temporary identity (FS-RNTI) [Sections 0091, 0143, 0189: Radio resources can be allocated between backhaul and access links, as well as between uplink (UL) and downlink (DL) in a flexible manner while minimizing both access and backhaul link latencies. A dynamic and fully flexible radio resource allocation between Backhaul and Access links is implemented, as well as between UL and DL. The RN (node) is configured to receive BH (backhaul) pre-configuration information by receiving Radio Network Temporary Identifier (RNTI) for the common PDCCH and also the default (fixed) self-BH slots periodicity and time offset information].
Therefore, it would have been obvious to one skilled in the art before the effective filing date to have combined the method of Abedini relating radio resource management procedure communicating on PDCCH with the teaching of Tiirola relating to RNTI for PDCCH is linked to flexible resource allocation. By combining the method/system, the PDCCH can be scrambled or mix with RNTI flexible scheduling for backhaul and access links thereby minimizing both access and backhaul link latencies as suggested by Tiirola.

 As to Claim 9. (Currently Amended)  Abedini discloses the method according to claim 1, comprising [Sections 0044, 0078, 0090, 0118: The base station downlink control information to UE. A resource configuration scheme includes two set of resources allocated to wireless nodes for backhaul and access communication. The first node identify set or resources for access and allocate to second node-510. Access procedure using set of resources includes at least one of a radio resource management procedure comprises communicating on at least one of a control channel e.g., PDCCH]: 
Abedini is silent on sending, by the second node, a response message to the first node in response to the first indication information.
However, Tiirola teaches sending, by the second node, a response message [i.e. HARQ-ACK] to the first node in response to the first indication information [Sections 0143, 0164: A dynamic and fully flexible radio resource allocation between Backhaul and Access links is implemented, as well as between UL and DL. DCI indicates that slot n+1 is a BH (backhaul) slot using a group common PDCCH with indication that trigger uplink control information (UCI) such as HARQ-ACK transmission via predefined BH control resources].
Therefore, it would have been obvious to one skilled in the art before the effective filing date to have combined the method of Abedini relating to base station (first node) downlink (transmit) control information using PDCCH including resource configuration to UE (second node) indicating set of resources for access and backhaul links/network for communication with the teaching of Tiirola relating to second node or UE sending a response (i.e. feedback) such as HARQ-ACK. By combining the method/systems, the UE/second node can send a feedback such as HARQ-ACK or HARQ-NACK that will let the first node/base station know if the resources were received successfully. 

As to Claim 16. (Currently Amended) The apparatus according to claim 10, wherein the first indication information is used to indicate one of: an activation, an addition, a reduction, a replacement, or a deactivation [See Claim 7 rejection because both claims have similar subject matter therefore similar rejection applies herein],

As to Claim 17. (Currently Amended) The apparatus according to claim 16, wherein the first indication information is carried on a physical downlink control channel (PDCCH), which is scrambled by using a flexible scheduling radio network temporary identity (FS-RNTI) [See Claim 8 rejection because both claims have similar subject matter therefore similar rejection applies herein],

As to Claim 18. (Currently Amended) The apparatus according to claim 10, wherein the transceiver is further configured to send a response message to the first node in response to the first indication information [See Claim 9 rejection because both claims have similar subject matter therefore similar rejection applies herein],


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; Lu et al. US 20170196015 in particular Section [0007] 3GPP LTE Relay is defined in which resource pools of transmission resources are divided and used for backhaul link and access link; the node monitor downlink, DL suframe of the backhaul link and monitor DL subframe in the transmission resource pool of the access link, therefore to meet traffic demands a more dynamic and flexible transmission resource allocation between backhaul and access link is needed; Section [0016] The node is able to dynamically switch resource allocation of transmission resources between backhaul and access links; Section [0069]: Dynamic resource sharing between access link and a backhaul link for nodes are implemented.
Furthermore, each additional prior arts cited on PTO-892 but not applied contains a disclosed description related to the claimed subject matter found in the Figures and/or description summary.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

April 9, 2022
/JAEL M ULYSSE/Primary Examiner, Art Unit 2477